DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 1 recites the broad recitation “radiation of a predetermined near-infrared band”, and the claim also recites “preferably the near infrared band between 1150 nm and 1250 nm”, which is the narrower statement of the range/limitation, and further recites “more preferably between 1180 nm and 1200 nm (the band around the emission peak of Mn5+)”. 
Claim 1 recites the broad recitation “a predetermined visible red band”, and the narrower limitation “preferably the visible red band between 650 nm and 800 nm (the band around the emission peak of Mn2+)”.
Claim 1 recites the broad recitation “radiation of a predetermined near-infrared band”, and the narrower limitations “preferably the near-infrared band between 1100 and 1200 nm” and “more preferably between 1130 nm and 1150 nm (the band around the emission peak of Tm2+)”.
Claims 2-14 are rejected based on their dependence from claim 1.
Claim 2 recites the broad recitation “preferably the microparticles having an average size between 1 and 200 micron” and the narrower limitations “preferably between 1 and 100 micron” and “more preferably between 1 and 30 micron”.
Claim 2 recites the broad recitation “the nanoparticles having an average size between 1 nm and 800 nm” and the narrower limitations “preferably between 2 nm and 600 nm”, “more preferably between 3 nm and 500 nm” and “yet more preferably 10 and 300 nm”.
Claim 3 recites the broad recitation “transparent matrix material” and the narrower limitation “preferably an organic matrix material or an inorganic matrix material”.
Claim 4 recites the broad recitation “a thin-film layer” and the narrower limitation “preferably a crystalline thin-film layer (…) or an amorphous thin-film layer”. 
Claim 6 recites the broad recitation “haze smaller than 3%” and the narrower limitation “preferably smaller than 2%”.
Claim 7 recites the broad recitation “ternary and/or a quaternary inorganic material”, and the narrower limitations “preferably the ternary material being defined by… and the quaternary material being defined by…”.
Claim 8 recites the broad recitation “at least one photovoltaic device is configured to transform radiation generated by the luminescent material” and the narrower limitations “preferably radiation in the visible red/near infrared band…” and “more preferably the photovoltaic device comprising one or more layers…”.
Claim 9 recites the broad recitation “a waveguide structure” and the narrower limitations “preferably the waveguide structure…”.
Claim 10 recites the broad recitation “the waveguide structure comprises a transparent organic or inorganic material having a first surface and a second surface” and the narrower limitation “preferably the inorganic luminescent material being provided…”.
Claim 11 recites the broad recitation “a first pane and a second pane and at least one spacer structure” and the narrower limitations “preferably a spacer structure at the periphery of the first and second pane…” and “preferably the first and/or second pane including an organic or inorganic, e.g. glass, pane…”.
Claim 12 recites the broad recitation “radiation generated by the inorganic luminescent material” and the narrower limitation “preferably for radiation in the visible red band…”.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites “e.g. a nanocrystalline, microcrystalline or polycrystalline thin-film layer”. This exemplary language renders the indefinite, as it is unclear if the thin-film layer must have one of those characteristics.
Claim 11 recites “e.g. glass”. This exemplary language renders the indefinite, as it is unclear if the first and/or second pane must have one of those characteristics.
Claim 15 recites “an inorganic luminescent material for converting radiation of a UV, visible and/or (part of) the near infrared band of the solar spectrum” (emphasis added). It is unclear how “(part of)” limits the claim. Is it another form of an optional limitation, where all of the near infrared band or part of the infrared band may be converted? Claims 16 and 17 are also rejected based on their dependence from claim 15. 
Claim 17 recites the broad recitation “radiation generated by the inorganic luminescent material” and the narrower recitation “preferably for radiation in the visible red band…”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013/003894A1 to Alameh.
	Regarding claims 15-17, Alameh teaches a window assembly for converting solar radiation (Fig. 1, P13/L30-P14/L7) comprising
a first window panel 102 and a second window pane 104 and a spacer structure 106 for providing a predetermined separation between the panes (P14/L9-16)
an inorganic luminescent material 108 (layer 108 comprises inorganic material doped to provide luminescence in an embodiment, P27/L4-7) for converting radiation of UV, visible and/or near infrared band of the solar spectrum into radiation of a predetermined visible red and/or near infrared band (P25/L26-P26/L30), wherein the first window panel 102, the second window panel 104 and the space between the first and second window pane define one or more waveguide structure for guiding at least part of the radiation generated by the luminescent material towards at least one photovoltaic device 114 (P14/L23-29, P15/L6-17, P16/L20-27)
one or more photovoltaic devices 114 positioned along one or more edges of the first and second window pane 102, 104, the light receiving surface of the PV devices being oriented to receive radiation emitted by the luminescent material.
Per claim 16, the inorganic luminescent material is provided as a thin-film layer 108 over or on at least one of the surfaces of the first and second window pane 102, 104.
Per claim 17, one or more optical layers 112, 110 are provided over or on part of the surfaces of the first and second window panel 102, 104, the one or more optical layers including at least one reflecting layer for radiation generated by the inorganic luminescent material (P14/L17-28, P16/L4-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0240120 to Ronda, and further in view of “Photoluminescence and thermal stability of β-SiAlON:Re (Re=Sm,Dy) phosphors” to Yang (included in Applicant’s IDS filed 12/11/2020) and “Spectroscopic investigation on BaSO4(Mn6+,Mn5+) Crystal” to Cao. 
Regarding claims 1-5 and 7-10, Ronda teaches a device for converting solar radiation (Figs. 1, 3) comprising
an inorganic luminescent material 3 comprising a doped host material (¶0046, 0078)
wherein the doped host material is doped with more than one ion (the embodiment of Fig. 3 comprises a portion of inorganic luminescent material corresponding to a respective photovoltaic device 4), each of which converts radiation of the UV, visible and/or the near infrared band of the solar spectrum into radiation of a predetermined visible or near-infrared band (¶0031)
at least one photovoltaic device 4 for converting at least part of the converted radiation into electrical power (¶0076, 0080).
Ronda teaches an embodiment of an inorganic luminescent material in which the doped host material includes an oxide inorganic material doped with manganese ions (¶0046), and that the ions may convert radiation of visible band of the solar spectrum into radiation of a predetermined near-infrared band including 1180-1680 nm, 1120-1180 nm, or 1075-1120 nm (¶0031), so that the converted radiation is capable of being converted by a Ge photovoltaic device, a GaInAs photovoltaic device, or a CuInS2 photovoltaic device, respectively (Table 1, ¶0066-0068). While Ronda does not specifically teach an embodiment in which the doped host material is doped with Mn5+ ions, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to dope the host material with Mn5+ ions because such materials convert radiation from a visible band into the predetermined near-infrared band with high quantum efficiency (Figs. 2, 4; 2nd paragraph, left column of R237, bottom paragraph, right column of R238 through left column of R239 of Cao). 
Ronda teaches an embodiment of an inorganic luminescent material in which the doped host material includes an oxide inorganic material doped with samarium of thulium ions (¶0046), and that ions may convert radiation of an UV and visible band of the solar spectrum into radiation of a predetermined visible red band so that the converted radiation is capable of being converted by a GaAs, CdTe, or GaInP photovoltaic device. While Ronda does not specifically teach an embodiment in which the doped host material is doped with Sm2+, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to dope the host material with Sm2+ ions because such materials convert radiation from a visible band into a red band (Fig. 2, Abstract of Yang). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Per claim 2, modified-Ronda teaches the limitations of claim 1. Ronda teaches that it is suitable to form the doped host material to comprised doped particles for efficient manufacture (¶0035). Ronda teaches that the particles may have an average size (“volumetric mean diameter”) of from 10 nm to 2 mm (¶0036). Therefore a skilled artisan would at once envisage the doped particles as nanoparticles or microparticles. MPEP §2131.02.III.
Per claim 3, modified-Ronda teaches the limitations of claim 1. Ronda teaches that it is suitable to form the doped host material to comprised doped particles for efficient manufacture (¶0035). The doped host material comprises a layer of the doped particles dispersed in a transparent matrix material (see analogous material 3 of Fig. 1b, ¶0037). Ronda teaches that the particles may have an average size (“volumetric mean diameter”) of from 10 nm to 2 mm (¶0036). Therefore a skilled artisan would at once envisage the doped particles as a layer of nanoparticles dispersed in a transparent matrix material or a layer of microparticles dispersed in a transparent matrix material.
Per claim 4, modified-Ronda teaches the limitations of claim 1. The doped host material includes an amorphous thin film layer (the embodiment of Fig. 3 has a corresponding element analogous to 3 of Fig. 1b; ¶0032, 0035).
Per claim 5, modified-Ronda teaches the limitations of claim 1. Ronda teaches a preferable range of dopant concentration of doped host material that ranges from 0.1 to 10% (¶0044). While Cao or Yang do not particularly teach a dopant concentration of the doped host materials of those inventions, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the dopant concentration of modified-Ronda to be in a range of 0.1 and 10% based on Ronda’s teachings of the suitability of such a range. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Per claim 7, modified-Ronda teaches the limitations of claim 1. Cao teaches that the Mn5+ doped host material is a ternary  material (Experimental).
Per claim 8, modified-Ronda teaches the limitations of claim 1. The at least one photovoltaic device is configured to transform radiation generated by the luminescent material (see previously cited passages and reasoning), and comprises a copper indium diselenide layer and a gallium arsenide layer in an embodiment (Table 1).
Per claims 9 and 10, modified-Ronda teaches the limitations of claim 1. Ronda teaches that the luminescent organic material 3 is associated with a planar waveguide structure 2 (Figs. 1, 3), the waveguide structure being configured to guide at least part of the converted radiation to the at least one photovoltaic device 4 located at one of the edges of the planar waveguide structure (¶0069, 0070) and comprising a transparent organic material having a first surface and a second surface, the inorganic luminescent material being provided over or on at least part of the first and/or second surface.

 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronda, Yang, and Cao as applied to claim 1 above, and further in view of US PGPub 2010/0307587 to Sakamoto.
Regarding claim 6, modified-Ronda teaches the limitations of claim 1. The doped host material includes an amorphous thin film layer (the embodiment of Fig. 3 has a corresponding element analogous to 3 of Fig. 1b; ¶0032, 0035 of Ronda). Therefore a skilled artisan would form the Sm2+ doped host material as an amorphous thin-film layer based on the combination of references. While Ronda does not teach a preferable range of haze, Sakamoto teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to minimize the haze in the doped host material so that light can transmit to a photovoltaic cell to be converted to electricity (¶0030, 0033, 0058, 0059).
 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronda, Yang, and Cao as applied to claim 9 above, and further in view of US PGPub 2009/0032083 to Torrance.
Regarding claim 11, modified-Ronda teaches the limitations of claim 9. Ronda does not specifically teach that the waveguide structure comprises a first pane, a second pane, and at least one spacer structure. Torrance teaches that a planar waveguide structure similar to that taught by Ronda may be combined into a waveguide structure so that the structure having luminescent material (11 of Fig. 4) functions as a first pane, the waveguide structure also comprising a second pane (41) and a spacer structure (22) at the periphery of the first and second pane for providing a predetermined separation (43) between the first and second pane, so that the device can be used as a window in a building (¶0044, 0049, 0053). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a second pane and a spacer structure in the waveguide structure so that the device may function as a window. Additionally based on the combination of Ronda’s and Torrance’s teachings, a skilled artisan would form the inorganic luminescent material over at least one of the surfaces of the first pane to achieve the desired benefits. Also, a skilled artisan would understand that the space defined by the first and second glass defining the waveguide structure of modified-Ronda guides at least a part of the generation generated by the luminescent layer towards the at least one photovoltaic device (the light ray generated by the analogous luminescent layer 12 of the embodiment of Fig. 4 of Torrance totally internal reflects toward analogous photovoltaic device 15 due to the separation 43).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronda, Yang, and Cao as applied to claim 1 above, and further in view of Torrance.
Regarding claim 14, modified-Ronda teaches the limitations of claim 1. Ronda does not teach that the device for converting solar radiation is comprised within a window assembly. Torrance teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include such a device (analogous element 11 of Figs. 1-4) within a window assembly so that the device may generate electricity while preventing undesirable radiation from entering a building (¶0045, 0046).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronda, Yang, Cao, and Torrance as applied to claim 11 above, and further in view of US PGPub 2015/0194555 to Zhang.
Regarding claim 12, modified-Ronda teaches the limitations of claim 1. The combination of references does not teach one or more optical layers provided over the inner or outer surface of the first and/or second pane. Zhang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to provide one or more optical layers (layers 107 of the Figs.) over inner and outer surfaces of the panes of a window to seal gaps while reducing optical loss (¶0030, 0035, 0079, 0110). Based especially on the teachings of Zhang, a skilled artisan would choose the one or more optical layers of modified-Ronda to include one or more refracting layers for radiation generated by the inorganic luminescent material.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronda, Yang, and Cao as applied to claim 11 above, and further in view of US PGPub 2009/0056791 to Pfenninger.
Regarding claim 13, modified-Ronda teaches the limitations of claim 1. Ronda teaches that the luminescent inorganic material is provided as a film 3 that is largely transverse to a light receiving face of the photovoltaic device 4 (Figs. 1), but does not specifically teach that at least part of the luminescent organic material is provided over a light receiving face of the photovoltaic devices. However, Pfenninger teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the luminescent inorganic material over a light receiving face of the photovoltaic devices in order to ensure that light from the luminescent material reaches the photovoltaic devices (Figs. 3-5, ¶0058, 0059, 0063-0065, 0081, 0082).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726